Citation Nr: 0931100	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
20 percent for chondromalacia of the left knee.

2.  Entitlement to an increased initial rating in excess of 
20 percent for chondromalacia of the right knee.

3.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
prior to September 26, 2003; and an initial rating in excess 
of 20 percent thereafter.

4.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the thoracic spine 
prior to September 26, 2003; and in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2006 for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the 
left knee is not manifested by leg flexion limited to 15 
degrees; leg extension limited to 20 degrees; ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees; malunion of the tibia and 
fibula; or severe subluxation or lateral instability.  

2.  The Veteran's service-connected chondromalacia of the 
right knee is not manifested by leg flexion limited to 15 
degrees; leg extension limited to 20 degrees; ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees; malunion of the tibia and 
fibula; or severe subluxation or lateral instability.  

3.  Prior to September 26, 2003, the Veteran's service-
connected degenerative joint disease of the cervical spine 
was not manifested by moderate limitation of motion; moderate 
intervertebral syndrome with recurring attacks; or 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  

4.  Effective September 26, 2003, the Veteran's service-
connected degenerative joint disease of the cervical spine is 
not manifested by severe limitation of motion; forward 
flexion of the cervical spine limited to15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  

5.  Prior to September 26, 2003, the Veteran's service-
connected degenerative joint disease of the thoracic spine 
was not manifested by moderate intervertebral syndrome with 
recurring attacks; or incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months.  

6.  Effective September 26, 2003, the Veteran's service-
connected degenerative joint disease of the thoracic spine is 
not manifested by unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5256, 5257, 5260, 5261, 5262 
(2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5256, 5257, 5260, 5261, 5262 
(2008).

3.  Prior to September 26, 2003, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's service-connected degenerative joint disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5290, 5293 (2008).

4.  Effective September 26, 2003, the criteria for 
entitlement to a disability evaluation in excess of 20 
percent for the Veteran's service-connected degenerative 
joint disease of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5290, 5293, 5235-5243 (2008).

5.  Prior to September 26, 2003, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's service-connected degenerative joint disease of the 
thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5291, 5293(2008).

6.  Effective September 26, 2003, the criteria for 
entitlement to a disability evaluation in excess of 20 
percent for the Veteran's service-connected degenerative 
joint disease of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5291, 5293, 5235-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
July 2008 as evidenced by a supplemental statement of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of 
higher initial ratings, not claims for increased ratings.  In 
Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board.  Nonetheless, the Board notes 
that the RO provided the Veteran with notice of Vasquez-
Flores by way of January 2008, June 2008, and July 2008 
correspondences.  

The January 2008 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in January 2001, June 2004, June 2005, 
September 2006, and May 2008; obtained medical opinions as to 
the etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Knees

The Veteran's service-connected knee disabilities have been 
rated by the RO under the provisions of Diagnostic Code 
5258.  Under this regulatory provision, a rating of 20 
percent is warranted where there is dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint.  The 20 percent 
rating is the maximum rating under this Diagnostic Code.  

The Board notes that service-connected degenerative joint 
disease can also be rated under the provisions of Diagnostic 
Code 5010 (which rates arthritis due to trauma under the 
provisions of Diagnostic Code 5003).  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

This however does not seem to apply to the Veteran's case 
given that he has not demonstrated any limitation of motion 
on extension and, in fact, has not demonstrated a compensable 
rating under either Code 5260 or 5261 based on a strict 
adherence to the limitation of motion criteria.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for any limitation of flexion and 
extension which does not meet the criteria for compensable 
ratings under Codes 5260 and 5261.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

The Veteran underwent a VA examination in January 2001.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of daily bilateral knee 
pain that he rated at a 6 (on a scale of 1 to 10) for the 
right knee.  He rated left knee pain at a 4.  He reported 
that the right knee would hyperextend with walking, and would 
swell up.  The left knee would also swell and occasionally 
buckle.  
 
Upon examination, the Veteran had a normal gait and posture.  
He had full range of motion bilaterally with retropatella 
crepitus of the right knee, and positive compression testing 
of the knees bilaterally.  The report noted that March 1999 
x-rays showed mild joint space narrowing in the 
patellofemoral joint and medial compartment of the right knee 
joint.  There was also sclerosis along the medial aspect of 
the tibial plateau and small osteophytes were seen projecting 
from the tibial plateau and medial femoral cycle.  November 
1999 x-rays of the left knee showed calcification of the 
medial collateral ligament.  He was diagnosed with 
chondromalacia of the left knee and traumatic arthritis of 
the right knee.  

The Veteran underwent another VA examination in June 2004.  
He complained of swelling, a grinding pain, giving out, and 
constant pain.  He also reported instability and frequent 
falls secondary to his knees giving out.  He was taking 
Darvocet, sulindac, and etodolac; and using capasaicin cream.  
These medications provided minimal help for the knee pain.  
Knee pain was aggravated by quick movements, prolonged 
standing, prolonged sitting, and running. It was relieved by 
rest.  He reported that he can only walk approximately 100 
yards before he has significant problems with his knees.  He 
does not use a knee brace; but his did use a cane for 
ambulation.  He also wore orthotics secondary to flat feet 
and plantar fasciitis.  He denied any dislocation or 
recurrent subluxation of the knees.  He reported that the 
disability (specifically the constant pain) limits his 
ability to do recreational activities with his children.    

Upon examination, the Veteran walked with a slow limping 
gait.  There was audible cracking of the knees.  Examination 
of the right knee revealed some tenderness upon palpation of 
the patella, as well as crepitus upon palpation.  He had 
significantly decreased range of motion of the knee with 
flexion to 90 degrees with pain; extension was to 0 degrees.  
He had no ligamentous laxity, negative Lachman's and 
McMurray's.  

Examination of the left knee revealed a well-healed non-
tender arthroscopy scar.  He had tenderness as well as 
crepitus upon palpation of the patella.  He had decreased 
range of motion with flexion to 100 degrees with pain; 
extension was to 0 degrees.  He had no ligamentous laxity, 
negative Lachman's and McMurray's.  The Veteran underwent 
MRIs of both knees in conjunction with the examination.    

The Veteran was diagnosed with (1) bilateral knee 
chondromalacia patella, (2) status post arthroscopic 
chondroplasty of the left knee without current evidence of 
arthritis per MRI, and (3) right knee degenerative joint 
disease and meniscal degeneration per MRI.  

The Veteran underwent another VA examination in September 
2006.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported constant, bilateral knee 
pain (right worse than left).  He then rated the pain at 10 
on a scale of 1 to 10.  He described it as a pins and 
needles-like sensation.  He also reported weakness, 
stiffness, occasional swelling with heat, redness and 
instability, locking and popping sensations, and lack of 
endurance.  He reported that he falls down at least two to 
four times per month due to instability of the knees and 
back.  He did not report flare-ups.  He used a cane to walk, 
a brace and wrap on his back, and orthotics in his shoes.  He 
reported that he works as a quality assurance specialist; and 
that he misses work frequently due to pain (whether due to 
back pain or knee pain is not specified).  He stated that his 
activities of daily living are bothered by pain; but not 
prevented.  

Upon examination, the right knee joint showed minimal 
swelling and minimal effusion.  There was no evidence of 
redness, heat, erythema, abnormal movement, guarding, or 
ankylosis.  There was no tenderness to palpation over the 
patella.  Anterior draw test was positive.  McMurray test was 
negative.  Active range of motion was flexion to 120 degrees, 
and extension to 0 degrees.  Passive range of motion was 
flexion to 130 degrees, and extension to 0 degrees.  Range of 
motion was limited by pain.  There was no additional 
limitation in range of motion on repetitive testing or due to 
weakness, fatigue, lack of endurance, or incoordination.   

The left knee joint showed no edema, effusion, tenderness, 
abnormal movement, guarding, redness, heat, or erythema.  
Anterior draw test and McMurray tests were negative.  Active 
range of motion was flexion to 130 degrees, and extension to 
0 degrees.  Passive range of motion was flexion to 145 
degrees, and extension to 0 degrees.  Range of motion was 
limited by pain.  There was no additional limitation in range 
of motion on repetitive testing or due to weakness, fatigue, 
lack of endurance, or incoordination.  The Veteran was 
diagnosed with (1) severe tricompartmental osteoarthritis of 
the right knee, which has worsened since 2004, with meniscal 
degeneration; and (2) tricompartmental osteoarthritis of the 
left knee, with meniscal degeneration as well, and with 
effusion with ACL insufficiency, per MRI.  

The Veteran underwent another VA examination in May 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of instability, giving 
way, stiffness, weakness, and pain.  He denied episodes of 
dislocation or subluxation.  He stated that he could not 
stand for more than a few minutes and that he is unable to 
walk 1/4 mile.  

Upon examination, the right knee showed active and passive 
flexion from 0 to 140 degrees; and active and passive 
extension from -110 degrees to 0 degrees.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or following repetitive use.  The 
left knee also showed active and passive flexion from 0 to 
140 degrees; and active and passive extension from -110 
degrees to 0 degrees.  There was no additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance or 
following repetitive use.  

The Board notes that in order to warrant a rating in excess 
of 20 percent for each of the Veteran's knees, the disability 
would have to be manifested by leg flexion limited to 15 
degrees (Diagnostic Code 5260); leg extension limited to 20 
degrees (Diagnostic Code 5261); ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees (Diagnostic Code 5256); malunion of 
the tibia and fibula (Diagnostic Code 5262); or severe 
subluxation or lateral instability (Diagnostic Code 5257).  

The Board notes that while x-rays of the Veteran's knees have 
shown degenerative changes, at no time has the Veteran's knee 
disabilities been manifested by leg flexion limited to 15 
degrees or leg extension limited to 20 degrees.  At his May 
2008 examination, he had 140 degrees of flexion and full 
extension bilaterally.  Finally, while the Veteran complained 
of instability, there is no objective evidence of subluxation 
or lateral instability.  At the June 2004 examination, the 
examiner specifically noted the absence of ligamentous 
instability.  At his May 2008 examination, he denied any 
episodes of dislocation or subluxation.   

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the knees due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.  To the contrary, the September 2006 
and May 2008 examiners reported that there was no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance or following repetitive use.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for chondromalacia 
of the right and left knees must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Back (cervical and thoracic spines)

When service connection was granted, the Veteran's cervical 
spine was rated under Diagnostic Code 5290.  This regulatory 
provision held that a 30 percent rating was warranted for 
severe limitation of motion; a 20 percent rating was 
warranted for moderate limitation of motion; and a 10 percent 
rating was warranted for slight limitation of motion.

The Veteran's thoracic spine was rated under Diagnostic Code 
5291.  This regulatory provision held that a 10 percent 
rating was warranted for severe or moderate limitation of 
motion; and a 0 percent rating was warranted for slight 
limitation of motion.  

The Board notes, that during the pendency of the Veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the 
course of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
postoperative, cured intervertebral disc syndrome warranted a 
noncompensable rating.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The Veteran underwent a January 2001 VA examination.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of intermittent 
thoracolumbar pain.  The pain occurred approximately every 
two weeks and lasted from three to five days.  Lifting 
greater than 30 pounds could precipitate an attack.  The 
Veteran denied radicular symptoms.  The Veteran also 
complained of daily cervical neck pain that he rated an 8 on 
a scale of 1 to 10.  He got minimal relief from Celebrex.  
Massages improved the disability.  He reported that he has 
difficulty with driving or holding his infant son because his 
hands and arms develop a numbness (right greater than left) 
whenever he held any objects.  

Upon examination, the Veteran had full range of motion of his 
cervical spine with tenderness to palpation C6 through C7.  
Lumbar range of motion was also full with tenderness to 
palpation at T10 through L1 and pain reported on lumbar 
forward flexion and return to upright position.  A May 2000 
x-ray revealed calcifications of the annulus fibrosis 
anteriorly at C4-C5 and C5-C6.  There was mild sclerosis of 
the joints of Luschka.  A June 2000 MRI of the cervical spin 
was normal.  Anterior osteophytic disease of the lower 
cervical bodies was noted, most pronounced at C5-C6.  
September 2000 x-rays of the lumbar spine revealed small 
osteophytes emanating from T12 and T11 vertebral bodies with 
some calcification at the anterior longitudinal ligament at 
this level.  He was diagnosed with degenerative joint disease 
of the cervical spine and degenerative joint disease, T11-
T12.  

The Veteran underwent another VA examination in June 2005.  
He reported stiffness and weakness of the back associated 
with pain.  Pain was rated at a 9 on a scale of 1 to 10.  He 
stated that it felt like someone was sticking a hot poker in 
his back.  He reported using a TENS unit and taking pain 
medication; but the disability still limited his recreational 
activities.  He reported that he cannot do any prolonged 
sitting, and that he has trouble rising from a seated 
position.  He reported that flare-ups occur three to four 
times per month.  Without medication, the Veteran's pain was 
rated at 10/10, and could last for several minutes to several 
hours.  He stated that he has difficulty with doing prolonged 
driving, doing chores, and mowing the lawn.  He stated that 
he cannot lift more than 10 pounds, and that he has 
difficulty sleeping in a bed.  Instead, he sleeps in a 
reclining chair.  The Veteran walked into the examination 
with a cane and he reported a fall approximately two years 
ago.  He denied any recent periods of incapacitation 
requiring hospitalization or bedrest prescribed by a 
physician.  He reported that it affects his work; and that he 
has missed four days of work over the past 2 months due to 
flare-ups of back pain.  

Upon examination, there was slight loss of the normal 
cervical curvature as well as slight loss of normal lumbar 
lordosis.  The Veteran had some diffuse tenderness to 
palpation of the cervical and thoracic spine.  He walked with 
a limping gait.  He had decreased range of motion of the 
cervical spine, with flexion to 40 degrees, extension to 50 
degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 60 degrees.  There was 
pain with all ranges of motion tested. There was additional 
decreased range of motion by 5 degrees with repetitive 
testing. The Veteran was limited secondary to pain.  There 
was some tenderness to palpation in the thoracic spine.  

Examination of the lumbar spine revealed palpable spasm.  The 
Veteran had decreased range of motion of the lumbar spine 
with flexion to 70 degrees, extension to 20 degrees, right 
and left lateral flexion to 15 degrees, and right and left 
lateral rotation to 15 degrees.  There was pain reported on 
all ranges of motion.  There was no additional decreased 
range of motion with repetitive testing.  The Veteran had 
negative straight leg raising bilaterally.  Strength was 5/5 
and equal bilaterally in the lower extremities.  There were 
no focal, motor, or sensory deficits.  The Veteran was 
diagnosed with (1) cervical spine sprain with degenerative 
joint disease per x-ray, (2) thoracic spine sprain with 
multilevel degenerative joint and disc disease per x-ray, and 
(3) lumbar spine sprain with multilevel joint and disc 
disease per x-ray. 

The Veteran underwent another VA examination in September 
2006.  The examiner reviewed the claims file in conjunction 
with the examination. The Veteran complained of constant pain 
in his cervical, thoracic, and lumbar spine that rated a 9 on 
a scale of 1 to 10.  He stated that the pain radiated down 
both legs and arms and was associated with numbness in the 
bilateral arms and legs described as a stabbing sensation.  
He reported that he could not straighten his spine.  He 
reported using a TENS unit for pain relief, as well as taking 
Motrin and Darvocet.  He denied any flare-ups of pain.  He 
reported that he could only walk 200 to 300 yards, after 
which he as to rest due to the pain.  He had difficulty going 
up stairs, and he reported falling down two to four times per 
month due to instability.  

Upon examination, cervical spine flexion was limited to 30 
degrees of flexion, 30 degrees of extension, 20 degrees of 
right and left lateral flexion, 60 degrees of right lateral 
rotation, and 50 degrees of left lateral rotation.  Motion 
was limited by pain and stiffness.  There was no additional 
limitation of motion on repetitive testing due to weakness, 
fatigue, lack of endurance, or incoordination.  The 
dorsolumbar spine was limited to 60 degrees of flexion, 10 
degrees of extension, 20 degrees of right lateral flexion, 50 
degrees of left lateral flexion, and 15 degrees of right and 
left lateral rotation.  There was no additional limitation of 
motion on repetitive testing due to weakness, fatigue, lack 
of endurance, or incoordination.  The Veteran was diagnosed 
with multilevel degenerative changes of cervical, thoracic, 
and lumbar spine with few disc protrusions, per MRI.  

The Veteran underwent another VA examination in May 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported having three episodes of 
incapacitation affecting the neck.  Each episode lasted 
approximately two days.  He complained of fatigue, stiffness, 
weakness, spasms, and pain.  He reported that he was employed 
full time as a kitting specialist.  He estimated that in the 
past 12 months, he has lost two weeks of work.  The 
disabilities have a moderate effect on his ability to play 
sports, exercise, or do chores.  They have a mild effect on 
his ability to shop; and they do not affect recreation, 
travel, feeding himself, bathing himself, dressing, 
toileting, or grooming.  

Upon examination, the active and passive range of the 
cervical spine was from 0 to 45 degrees of flexion without 
pain; 0 to 45 degrees of extension without pain; 0 to 45 
degrees of right and left lateral flexion without pain; and 0 
to 80 degrees of right and left lateral rotation without 
pain.  There was no additional loss motion on repetitive use 
or due to pain, fatigue, weakness, or lack of endurance.           
	
Active and passive range of the thoracolumbar spine was from 
0 to 90 degrees of flexion without pain; 0 to 30 degrees of 
extension without pain; 0 to 30 degrees of right and left 
lateral flexion without pain; and 0 to 30 degrees of right 
and left lateral rotation without pain.  There was no 
additional loss motion on repetitive use or due to pain, 
fatigue, weakness, or lack of endurance.

The May 2008 examiner noted that there was no objective 
evidence of spasm, atrophy, guarding, tenderness, or weakness 
associated with either the cervical spine or thoracic spine.  
There was however, pain with motion.  There were no abnormal 
spine curvatures.  

Cervical Spine
Prior to September 26, 2003, in order to warrant a rating in 
excess of 10 percent for the Veteran's cervical spine, his 
disability would have had to have been manifested by moderate 
limitation of motion (Diagnostic Code 5290); moderate 
intervertebral syndrome with recurring attacks (Diagnostic 
Code 5293 prior to 
September 23, 2002); or incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months (Diagnostic Code 5293 
effective September 23, 2002).  

The only VA examination prior to September 26, 2003 was the 
one that took place in January 2001.  At that time, the 
Veteran had full range of motion of the cervical spine, 
though there was tenderness to palpation C6 through C7.  The 
evidence does not reflect moderate intervertebral syndrome 
with recurring attacks; or incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the cervical spine prior to September 26, 
2003 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Veteran's degenerative joint disease of the cervical 
spine has been rated at 20 percent effective September 26, 
2003.  In order to warrant a rating in excess of 20 percent, 
the Veteran's disability must be manifested by severe 
limitation of motion (Diagnostic Code 5290); forward flexion 
of the cervical spine limited to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine (Diagnostic 
codes 5235 to 5243); or incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months (Diagnostic Code 5293).  The 
Board notes that at the Veteran's June 2005, September 2006, 
and May 2008 VA examinations, he achieved forward flexion to 
40 degrees, 30 degrees, and 45 degrees respectively.  There 
is no evidence that the Veteran has suffered forward flexion 
limited to 15 degrees.  It is also readily clear that there 
is no evidence that the Veteran's cervical spine is 
ankylosed.  Further, ranges of motion of the cervical spine 
as reported on examinations discussed earlier do not show 
severe limitation when compared to normal ranges of motion 
(also set forth earlier).  At his June 2005 examination, the 
Veteran denied any recent periods of incapacitation requiring 
hospitalization or bedrest prescribed by a physician.  At his 
May 2008 examination, he reported that in the past 12 months, 
he has lost two weeks of work.  There is no evidence that the 
Veteran has lost at least four weeks of work during the past 
12 months.  

Finally, in regards to DeLuca criteria, the Board recognizes 
that the June 2005 examiner found that range of motion was 
additionally limited by 5 degrees due to DeLuca criteria.  
However, that would still enable the Veteran to achieve 35 
degrees of forward flexion.  There is no medical evidence to 
show that there is any additional loss of motion of the 
cervical spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for degenerative 
joint disease of the cervical spine effective September 26, 
2003 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Thoracic Spine
Prior to September 26, 2003, the Veteran's thoracic spine 
disability was rated at 10 percent under Diagnostic Code 
5291.  The 10 percent rating represented the maximum 
allowable under this Diagnostic Code, and was assigned for 
moderate or severe limitation of motion.  The only way to 
warrant a rating in excess of 10 percent is through 
Diagnostic Code 5293, governing intervertebral disc syndrome.  
As noted earlier, the evidence (specifically the June 2001 VA 
examination) does not reflect moderate intervertebral 
syndrome with recurring attacks, or incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the thoracic spine prior to September 26, 
2003 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Veteran's degenerative joint disease of the thoracic 
spine has been rated at 20 percent effective September 26, 
2003.  In order to warrant a rating in excess of 20 percent, 
the Veteran's disability must be manifested by unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (Diagnostic Codes 
5235 to 5243); or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months (Diagnostic Code 5293).  

At the Veteran's June 2005, September 2006, and May 2008 VA 
examinations, the Veteran achieved forward flexion of the 
dorsolumbar spine to 70 degrees, 60 degrees, and 90 degrees.  
As noted earlier, at his June 2005 examination, the Veteran 
denied any recent periods of incapacitation requiring 
hospitalization or bedrest prescribed by a physician.  At his 
May 2008 examination, he reported that in the past 12 months, 
he has lost two weeks of work.  There is no evidence that the 
Veteran has lost at least four weeks of work during the  past 
12 months.  

Finally, in regards to DeLuca criteria, the June 2005, 
September 2006, and May 2008 VA examiners all addressed the 
DeLuca criteria and only found additional limitation of 
motion to the Veteran's cervical spine (discussed above).  
There is no medical evidence to show that there is any 
additional loss of motion of the thoracic spine due to pain 
or flare-ups of pain, supported by objective findings, or due 
to excess fatigability, weakness or incoordination, to a 
degree that supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for degenerative 
joint disease of the thoracic spine effective September 26, 
2003 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

   
ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


